          Case 3:19-cv-06396-VC Document 60 Filed 11/20/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                                     450 Golden Gate Avenue
                                     San Francisco, CA 94102
                                     ___________________
                                      www.cand.uscourts.gov

Susan Y. Soong                                                                General Court Number
Clerk of Court                                                                        415-522-2000

                                       November 20, 2019



29th Judicial District Court St. Charles Parish LA
15045 River Road
Hahnville, LA 70057

RE: Roland Joseph Trosclair v. Monsanto Company, et al.
       19-cv-06396-VC

Your Case Number: 86,054

Dear Clerk,

       Pursuant to an order remanding the above captioned case to your court, transmitted
herewith are:
           ☒ Certified original and one copy of this letter
           ☒ Certified copy of docket entries
           ☒ Certified copy of Remand Order
           ☐ Other
       Please acknowledge receipt of the above documents on the attached copy of this letter.

                                                              Sincerely,

                                                              Susan Y. Soong, Clerk


                                                              _________________________
                                                              by: Felicia Brown
                                                              Case Systems Administrator
                                                              415-522-2000
